Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 5th, 2022 have been fully considered but they are not persuasive.
Applicant’s remarks assert that the claims are supported and definite and do not invoke 35 USC 112(f).  The claims as amended introduce new matter and are at least not supported.
Applicant at page draws attention to pages 15-16 of the description to provide support for the now claimed “first image processor”.  The cited portion underlined refers to the previously claimed image generation unit 113 and does not contain a description of a specific structure or the claimed term “first image processor”.  The Applicant concludes that the cited portion would clearly evoke the claimed structure in the mind of one of ordinary skill in the art.  This does not appear to be an assertion supported by evidence that the limitation is implicit, explicit, or inherent to the disclosure but rather an obvious manifestation to one of ordinary skill in the art.  In ARIAD PHARMACEUTICAL V ELI LILLY, No. 08-1248 (Fed. Cir. 2010), the court held that a disclosure merely rendering the claimed invention obvious does meet the requirements of 35 U.S.C. 112(a).  Applicant’s conclusion that the disclosure would evoke the structure of the claimed limitation in the mind of practitioner is an argument that the limitation is obvious in view of the disclosure.  This does not satisfy the requirement that the claimed invention be described, as has been previously held.  It has not been established to what element the “first image processor” may correspond and the structure of that corresponding element.  
Applicant utilizes a similar approach to assert support for the second image processor.  The limitation is not used and a corresponding structure not described in the written description.  The rational applied to the “first image processor” limitation is similarly applicable to the “second image processor”.  The “second image processor” is not supported by the written description and constitutes new matter.  Reference to the processing unit 022 is reference to a nonce phrase.  It has not been established to what structure the “second image processor” may correspond and what the structure of that element may include.
Regarding the arguments directed toward the support for the limitation “user input computer including a graphical user interface (GUI) and a keyboard and mouse”, the Examiner agrees with the Applicant’s citation and reasoning.  However, no where in the disclosure is written description provided for the addition of a mouse to carry out the ascribed function.  The term “mouse” is not depicted in a drawing or discussed in the written description and is therefore new matter.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first image processor”, “mouse”, and “second image processor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the written description does not contain a description of the limitation “first image processor”.  The limitation was introduced in latest amendment filed May 9th, 20222.   The “first image processor” constitutes new matter.
Regarding claim 1, the written description does not include the claimed “mouse” limitation.  The “mouse” limitation was introduced into the claims in the May 5th, 2022 amendment.  The “mouse” constitutes new matter.
Regarding claim 1, the written description does not contain a description of the limitation “second image processor”.  The limitation was introduced into the claims by the amendment filed May 5th, 2022.  The “second image processor” constitutes new matter.
Claims 2-5 contain these limitations by at least virtue of their dependency and are similarly rejected under this heading.
Allowable Subject Matter
Claims 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The reasons for the allowance of claims 6-10 are maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A VANORE whose telephone number is (571)272-2483. The examiner can normally be reached Monday to Friday 7AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A VANORE/Primary Examiner, Art Unit 2881